DETAILED ACTION
	This final rejection is responsive to communication filed November 30, 2021.  Claims 1, 11 and 16 are currently amended.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 6, 8-12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2010/0318559 A1) (‘Yan’) in view of Wells et al. (US 20170344605 A1) (‘Wells’).

With respect to claims 1, 11 and 16, Yan teaches a computer-implemented method, system, and computer program product for grouping queries, comprising: 
receiving queries that have associated query plan) (paragraphs 56 and 115); 
determining, based at least on the access plan of each query, that a first query in the set of queries is incompatible with a second query of the set of queries (determining conflicting queries; determining which queries belong in each workload or non-overlapping queries) (paragraphs 106-107 and 120); 
grouping, in response to the first query and the second query being incompatible, the first query in a first group, and the second query in a second group, wherein the first group and the second group are included in a set of groups (forming conflicting queries into new group; forming workloads based on query plans) (paragraphs 57, 107, 116, 120); 
determining an order for each group of the set of groups (determining workload execution sequence) (paragraphs 57, 108, and 116); and 
executing, in response to determining the order, each group in the determined order (paragraphs 58, 118 and 121).
Although it is obvious that Yan may form more than one workload/group of queries based on compatibility, an additional reference is being used to explicitly show grouping queries into more than one group/workload based on compatibility.
Wells teaches grouping queries into more than one group/workload based on compatibility (paragraphs 49, 94, and 105) (queries are grouped for execution based on dependency and order of execution).


With respect to claims 2, 12 and 17, Yan in view of Wells teaches wherein determining the first query is incompatible with the second query comprises: predicting a negative effect on the second query subject to processing the first query and the second query simultaneously (Yan, paragraphs 43, 106-107, 120; also Wells, paragraph 108).

With respect to claim 5, Yan in view of Wells teaches wherein the order is based on a priority of at least one query in each group (Yan, paragraphs 47-52 and 56) (groups are ordered to maximize information values, which are calculated based on priority level, importance and business values).

With respect to claim 6, Yan in view of Wells teaches: determining a third query from the set of queries is compatible with the first query (overlapping queries) (Yan, paragraph 56); 
grouping the third query in the first group (Yan, paragraphs 56-57; Wells, paragraphs 49, 94, and 105); and 


With respect to claim 8, Yan in view of Wells wherein the first group and the second group are created in response to determining the first query and the second query are incompatible (Yan, paragraphs 43, 107 and 120).

With respect to claim 9, Yan in view of Wells teaches wherein executing each group further comprising: deleting the first group in response to executing the first query in the first group (regenerating new workload group plans while running queries) (Yan, paragraph 121).

With respect to claims 10, 15 and 20, Yan in view of Wells teaches defining, the set of groups, including the first group and the second group, wherein each group includes at least one group characteristic (defining time ranges) (Yan, paragraphs 8, 115 and 120); and wherein receiving the set of queries is in response to defining the set of groups (after time ranges are defined, receiving additional queries; receiving new ad hoc query and comparing to registered queries) (paragraphs 8, 116 and 120).


Claim 3, 4, 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Wells as applied to claims 2, 12, and 17 above, and further in view of Chaudhuri et al (US 20060036989 A1) (‘Chaudhuri’).

With respect to claims 3, 13 and 18, Yan in view of Wells teaches claims 2, 12 and 17.
Yan in view of Wells does not explicitly teach wherein the first query blocks access to a set of data, and the negative effect comprises a blocked request to access the set of data by the second query.
Chaudhuri teaches wherein the first query blocks access to a set of data, and the negative effect comprises a blocked request to access the set of data by the second query (blocked query based on lock will cause performance degradation) (paragraphs 10 and 33).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the negative effect of Yan to include a blocked request to access data by second query as taught by Chaudhuri because Yan already teaches a negative effect being based on computational latency in executing the second query (paragraph 43).  Because blocked access based on another query also causes computational latency, it would have been obvious for Yan to predict conflicting (incompatible) queries based on a blocked request because this similarly causes performance degradation.  Therefore, grouping of queries that takes into consideration this negative effect will further improve workload performance of Yan.

With respect to claims 4, 14 and 19, Yan in view of Wells teaches claims 2, 12 and 17.
Yan in view of Wells does not explicitly teach wherein the first query utilizes a first amount of an allocated memory, the second query utilizes a second amount of the allocated 
Chaudhuri teaches wherein the first query utilizes a first amount of an allocated memory, the second query utilizes a second amount of the allocated memory, and the negative effect comprises the first amount and the second amount exhausting the allocated memory (paragraphs 63 and 72).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the negative effect of Yan to include a blocked request to access data by second query as taught by Chaudhuri because Yan already teaches a negative effect being based on computational latency in executing the second query (paragraph 43).  Because over allocated memory also causes computational latency, it would have been obvious for Yan to predict conflicting (incompatible) queries based on exhaustion of allocated memory because this similarly causes performance degradation.  Therefore, grouping of queries that takes into consideration this negative effect will further improve workload performance of Yan.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Wells as applied to claim 1 above, and further in view of Kaul et al. (2021/0124764 A1) (‘Kaul’).

With respect to claim 7, Yan in view of Wells teaches wherein determining the first query and the second query are incompatible based on query execution (paragraph 43).

Kaul teaches determining incompatibility based on a set of previously executed queries (history of executed queries is used to determine query workload) (paragraph 23).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the determination of incompatibility in Yan to be based on previously executed queries as taught by Kaul because storing and using a history of previously executed queries would enable an improved to the Yan’s IV that considers things like computational latencies of previous queries.  This would be obvious because Yan teaches that conflicting queries may be determined based on execution of a first query causing a second query to be slow (Yan, paragraph 43).  Therefore, using a history of query executions would enhance this process.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5, 6, 8-12, 15-17, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed November 30, 2020 with respect to claims 6, 10, 15, 20 have been fully considered but they are not persuasive.  Applicant argues that overlapping does not teach compatibility.  The examiner disagrees.  Yan teaches that overlapping queries are compatible because grouping them together improvise system performance (paragraph 43).  Applicant does not claim a particular definition of compatibility.
Applicant argues that Yan does not teach receiving the set of queries in response to defining groups.  The examiner disagrees.  Yan teaches an iterative process in Fig. 10 in which after overlapping queries are determined and grouped, the process continues to receive queries (paragraph 116).  Yan further teaches receiving new queries after a workload is created and comparing the newly received queries to registered queries (paragraph 120).  Therefore, Yan teaches receiving the set of queries in response to defining groups.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        February 17, 2022